DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9 and 15 each recite the limitation “and along its parameters are generated and stored in the policy and functions repository for each of the one or more policies”.  It is unclear to which previously named entity the pronoun “its” refers, as the referent could be the recited control function, policy, or policy and control module, none of which have a previously recited parameter and none of which inherently possess a parameter as claimed,  and as such, lacks antecedent basis in the claims.  Claims 1, 9 and 15 are rejected on this basis.  Claims 2-8, 10-14 and 16-20 are rejected as inheriting the deficiencies of claims 1, 9 and 15 and failing to correct.
For the purposes of examination, Examiner is considering the “its” to refer to the policy and is interpreting the claims accordingly.  Applicant is required to make the record clear through amendment as to the actual scope of the claim limitation.
Claim 7 recites the limitation "the user request" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as neither claim 7 nor claim 1 previously recite a user request.  For the purpose of examination, examiner is treating claim 7 as if it depends from claim 6, as claim 6 would provide proper antecedent basis for the element .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No 2004/0203852 by Dorenbosch et al. in view of U.S. Patent Application Publication No. 2019/0334909 by Schmitt et al. 
As to claims 1, 9 and 15, Dorenbosch discloses a system/method/medium for cloud service comprising: 
a policy and control module accessible by a third-party for hardware monitoring upon one or more conditions are met (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24; LI computer that intercepts billing records for which a warrant exists), the policy and control module comprising: 
a policy and functions repository that stores one or more policies, in which each policy comprise one or more configuration specifications that define behavior of the policy and control module, a control function and along its parameters are generated and stored in the policy and functions repository for each of the one or more policies (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24; the warrant storage for the LI computer acts as the claimed repository); 
an enforcement submodule that sets up or enforces one or more boundaries, for each control function (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24; LI computer that uses the data within the warrants to set boundaries for what documents are intercepted); and 
an execution engine that executes at least one control function within one or more boundaries associated to the at least one control function (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24; LI computers).  
Dorenbosch does not expressly disclose a bare-metal cloud (BMC) control module that allows an end user to configure and manage a set of one or more physical resources provided by an infrastructure provider to form a BMC instantiation for BMC service to the end user or where the policy and control module is  incorporated within the BMC control module and inside the BMC instantiation.
Schmitt discloses a bare-metal cloud (BMC) control module that allows an end user to configure and manage a set of one or more physical resources provided by an infrastructure provider to form a BMC instantiation for BMC service to the end user or where the policy and control module is  incorporated within the BMC control module and inside the BMC instantiation (Schmitt: Page 1, Sec 6; user configurable Bare-Metal cloud as a service).
Dorenbosch and Schmitt are analogous art because they are from the common area of computer networks.
It would have been obvious, at or before the effective filing date of the instant application, to combine the LI system of Dorenbosch and the bare metal cloud system of Schmitt.  The rationale would have been to provide a system for lawfully intercepting communications by a third party (Dorenbosch: Page 1, Sec 3).
As to claims 2, 10 and 16, the modified Dorenbosch/Schmitt reference further discloses wherein the policy and control module is offered as-a-service to the third-party, and not accessible by the end-user, the infrastructure provider, or a BMC operator (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24).  
As to claims 3, 11 and 17, the modified Dorenbosch/Schmitt reference further discloses wherein the third-party is a lawful interception (LI) officer and the one or more conditions comprise conditions designated by a legal authorization (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24).
As to claims 4, 12 and 17, the modified Dorenbosch/Schmitt reference further discloses wherein the hardware monitoring inside the BMC instantiation is unbeknownst to at least the end-user (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24). 
As to claims 8, 14 and 20, the modified Dorenbosch/Schmitt reference further discloses wherein the one or more policies are customizable by the third- party (Dorenbosch: 312 – Fig 2; Page 2, Sec 21-24).  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0185875 by Diacakis et al. discloses a lawful intercept system
U.S. Patent Application Publication No. 2004/0255126 by Reith discloses a lawful intercept system
U.S. Patent Application Publication No. 2015/0189661 by Lindner et al. discloses secret lawful intercepts
U.S. Patent Application Publication No. 2016/0006713 by Holtmanns et al. discloses a lawful intercept system

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432